 HEMET CASTING COMPANYHemet Casting Company and Aluminum Brick andClay Workers International Union, AFL-CIO.'Cases 21-CA-19501 and 21-CA-19756February 24, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn October 2, 1981, Administrative Law, JudgeRussell L. Stevens issued the attached Decision inthis proceeding. Thereafter, General Counsel filedexceptions and a supporting brief, and the Re-spondent filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions3of the Administrative LawvJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.' Pursuant to the unopposed motion of the Charging Party, the nameof the Charging Party. formerly Aluminum Workers International Union.AFL-CIO, has been changed to reflect the September I, 1981, mergerbetween the Aluminum Workers International Union and the UnitedBrick and Clay 'Workers International Union, AFL-CIO2 General Counsel has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products.Inc., 91 NLRB 544 (1950). enfd 188 F.2d 362 (3d Cir 1951) We havecarefully examined the record and find no basis for reversing his findingsWe also find that the Administrative Law Judge, by stating that therewas a reasonable doubt that employee Curtis' recall of an alleged interro-gation was reliable and that her testimony concerning the conversationcould not be used as a basis for finding a violation, implicitly discreditedCurtis' testimony3 In adopting the Administrative Law Judge's dismissal of the com-plaint's allegation that the Respondent violated Sec. 8(a)(1) bh interrogat-ing Curtis concerning her union sympathies, we rely on the absence ofcredible evidence to support the allegation We do not rely on court de-cisions cited in fn. 20 of the Administrative Lass Judge's DecisionDECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: Thiscase came to hearing before me in Riverside, California,on July 21 and 22, 1981. The original charge in Case 21-260 NLRB No. 60CA-19501 was filed on September 3, 1980, by AluminumWorkers International Union, AFL-CIO, herein theUnion, and the amended charge in that case was filed bythe Union on September 4, 1980. The original charge inCase 21-CA-19756 was filed by the Union on November21, 1980. By order dated January 2, 1981, the Acting Re-gional Director for Region 21 consolidated said twocases and on the same date the Acting Regional Directorissued a consolidated complaint. The complaint allegesthat Hemet Casting Company, herein Respondent violat-ed Section 8(a)(1) and (5) of the National Labor Rela-tions Act, as amended.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered. were filed onbehalf of the General Counsel and Respondent.Upon the entire record, and from my observation ofthe witnesses and their demeanor, I make the following:FINDIiNGS OF FciI. JURISDICTIONAt all times material herein Respondent, a Californiacorporation, has been engaged in the manufacture ofnonferrous investment casting and has operated a facilitylocated in Hemet, California. In the course and conductof its business operations Respondent, during the last 12-month period, sold and shipped goods and productsvalued in excess of $50,000 directly to customers locatedoutside the State of California.I find that Respondent is, and at all times materialherein has been, an employer engaged in commerce andin a business affecting commerce within the meaning ofSection 2(6) and (7) of the Act.II. THF LABOR ORGANIZATION INVOLVEDAluminum Workers International Union, AFL-CIO,is, and at all times material herein has been, a labor orga-nization within the meaning of Section 2(5) of the Act.Ill. THI Al I EGED UNFAIR LABOR PRACTICESA. Background'At times relevant herein Respondent had approximate-ly 250 employees, of whom approximately 200 were in aunit2represented by the Union. Respondent's presidentwas Jack Tangeman; Rezmer was operations manager;and the plant manager was Larry Pellerin.3Other com-I This background summary is based upon stipulation of counsel andupon credited testimony and evidence that is not in dispute2 The unit isAll production and maintenance employees. including shipping andreceiving employees, production control employees, inspectors, truckdrivers, and leadpersons employed at Respondent's facility located at760 West Acacia Avenue, Hemet, California; excluding office cleri-cal employees, professional employees. working foremen, watchmen.guards and supervisors as defined in the Acta Neither Rezmer nor Pellerin presently works foir RespondentRezmer was Pellerin's superisor The supervisory status of Tangeman.Rezmer. and Pellerin is not in dispute At all times material herein. Pel-lerin was in charge of Respondent's labor relations, subject Ito the superision of I angeman437 DECISIONS OF NATIONAL L.ABO)R RELATIONS BOARDpanies having a relationship with Respondent were locat-ed in several places in the United States, includingHemet Steel Casting4and Quality Testing Laboratories(QTL), neither of which had a bargaining relationshipwith the Union. Tangeman was president of Hemet SteelCasting and was a shareholder in but not an officer ofQTL. Hemet Steel Casting had approximately 90 em-ployees and was located approximately 350 feet fromHemet Casting. Its plant manager was Logan. QTL hadapproximately 18 employees and was located approxi-mately 3 miles from Respondent. Pellerin had no rela-tionship with either Hemet Steel Casting or QTL.5The Union first represented Respondent's unit employ-ees in 1976; the first contract between Respondent andthe Union was effective October 31, 1977, through Octo-ber 31, 1980. That contract contains an automatic renew-al clause.Approximately in December 1978 Respondent retainedWest Coast Industrial Relations Association, herein theAssociation, to assist it in solving several employee prob-lems. The initial contact with the Association was madeby Pellerin, and thereafter Stephen Ross, the Associ-ation's executive vice president, went to Respondent'splant and met with Tangeman and Pellerin. The threemen discussed the problems of excessive employee turn-over, poor employee attendance, poor employee morale,excessive generation of scrap, and low productivity atthe plants of Respondent and Hemet Steel Casting. Rosswas asked to prepare a comprehensive set of personnelpolicies and procedures, as well as some new compensa-tion and benefit programs, for all employees of theHemet Companies. Ross6started work on the assignmentbut his efforts were desultory, and often delayed becauseof frequent inability to get in touch with Tangeman, whowas extremely busy and often away from his office.However, Ross did some work on the assignment, andundertook other personnel tasks for Respondent. Rossmet with Pellerin several times during 1979 and dis-cussed a revised benefit program involving only Re-spondent's supervisory and nonbargaining unit employ-ees. On September 14, 1979, Pellerin prepared and gaveto Tangeman a memorandum7outlining his recommen-dations relative to such benefits. A copy of that memo-randum was given to Ross, who had been meeting withTangeman and an executive of a sister company in Flor-ida, relative to the possibility of preparing a benefits pro-gram that would be consistent among all the relatedcompanies. Included in Ross' tasks was advice relative tothe activity of a splinter group of employees at Respond-ent's plant, affiliated with the National Industrial Union,which had demanded that Respondent bargain with it.On April 29, 1980, Ross drafted the following letter tothe National Industrial Union and sent it over Tange-man's signature:Dear Mr. Taliani:4 Hemet Steel Casting engaged in casting ferrous metals; Respondentcast only in nonferrous metals.5 The three companies sometimes collectively are referred to herein asthe Hemet Companies.6 Counsel stipulated that Ross is an agent of the three Htemet Compa-nies.7 G.C. Exh. 14.This is to advise you that our current collectivebargaining agreement is between Hemet CastingCompany and Aluminum Workers' InternationalUnion. We have been informed by the above inter-national union that we have dealt with, that thelocal union which you represent, seeking recogni-tion, is no longer associated with the AluminumWorkers' International Union. There is also a seri-ous question as to whether your organization iseven a union under the Labor Management Rela-tions Act. Our contract clearly identifies the partiesto that agreement and it is quite clear that your or-ganization is in no way identified in that agreement.Your continuing harassment and efforts claimingto be the elected representaive of Hemet CastingCompany employees has not been recognized norcertified by the appropritae federal agency, the Na-tional Labor Relations Board. Until any such recog-nition has been so certified, we intend to continueto meet our legal obligations under the Act and ouragreement with the Aluminum Workers' Interna-tional Union as the appropriate designated union.Sincerely,HEMET CASTING COMPANYA copy of the letter was posted on Respondent's bulletinboard. Among other things accomplished by Ross wasthe preparation of separate employee handbooks for thethree Hemet Companies, all of which handbooks aredated September 1980.8Those handbooks described Re-spondent's benefit programs for the three companies.Pursuant to discussions among, and benefits programsdeveloped by, Ross, Tangeman, and Pellerin, Tangemanheld separate meetings of supervisory personnel of thethree Hemet Companies on July 22 and 23, 1980. Tange-man gave a presentation to the supervisors,9and ex-plained the benefits they and other employees weregoing to receive. He said those benefits were incorporat-ed in the new employee handbooks that had been pre-pared for later distribution and that the benefits wouldapply only to nonbargaining unit employees at HemetCasting, but also would apply to all employees at HemetSteel Casting and QTL. A brief one-page summary sheetof Tangeman's presentation's was handed to supervisorsat the meetings. Acting pursuant to Tangeman's instruc-tions, the supervisors met the following day with nonbar-gaining unit employees at Hemet Casting and all employ-ees at the other two companies and explained the bene-fits to them.Approximately in the last week of July 1980, two unitemployees of Respondent, Diane Sachak and Roger Mc-Clure, with the support of other employees, prepared arough, incomplete petition for decertification of the.Resp Exhs 7, 8, and 9. Ross credibly testified that the handbookswere completed in July 1980, after several rewritings, corrections. andtranslation into Spanish.G C Exh 10" G. C Exh II. This exhibit is typewritten, but has three additions asitems 8, 9, and 10 The writer orf those additions was not identified at thehearing, but that fact is irrelevant, since the three items were discussed atthe meetings by Tangeman438 HEMET CASTING COMPANYUnion. Because Sachak and McClure were uncertain ofthe procedure in which they were involved, McClurecalled the National Labor Relations Board's RegionalOffice for guidance. Their first petition was abandoned,without any signatures having been obtained. At thattime, so far as the record shows, the benefits summarysheet discussed above (G.C. Exh. 11) had not been seenby any employees; Sachak credibly testified that she hadnot seen it.A few days after the first petition was abandoned byMcClure and Sachak, a second decertification petition"was prepared and circulated by McClure. A copy wasgiven to a fellow unit employee, Gilbert Santana, for cir-culation and solicitation of signatures. Other employees,including Sachak, also circulated the second petition. Ona date not established at the hearing, but approximatelyon August 10, this second petition, with a total of 113signatures, was delivered to the Regional Office of theNational Labor Relations Board, but was rejected be-cause it was not dated. Someone, whose identity was notestablished at the hearing, placed a copy of the petitionon Pellerin's desk. The copy later was found by Pellerin,who called Ross on the telephone the same day. Pellerinand Ross discussed the petition, after which Ross toldPellerin to lock it up until Ross came to the plant. Rossalso discussed the petition with Rezmer and Tangeman.On the telephone, Ross suggested to Pellerin and Rezmerthat they verify the signatures on the petition.A third petition'2was prepared, circulated commenc-ing August 12, and encouraged by James Davis, a unitemployee at times relevant herein but no longer em-ployed by Respondent. That petition contained approxi-mately 131 signatures and was prepared as a substitutefor the earlier second petition which had been rejectedby the Board because of the lack of a date. Each signa-ture on Davis' petition shows a date. Davis filed thethird petition with the Board on August 19, 1980, andprior to filing it laid a copy on Pellerin's desk duringPellerin's absence. 1 Pellerin called Ross on the tele-phone and they discussed the petition. Ross went to theplant on August 25 and talked with Tangeman, Rezmer,and Pellerin, after being notified by Tangeman onAugust 22 that the latter had received the petition noticefrom the Board. Davis attached a copy of the benefits(G.C. Exh. 11) to his petition and used that summary inobtaining signatures on the petition. 4On August 19, 1980, the Union wrote to Tangeman, asfollows:Dear Mr. Tangeman:In accordance with Article XVII, Term ofAgreement, of our present Labor Agreement, this isto notify you that the Aluminum Workers Interna-' Resp. Exh. 2.12 This petition was dismissed by the Regional Director for Region 21on November 4, 1980. G.C. Exh 8.IJ Davis' testimony that he never discussed the petition with Pellerinappeared unrealistic and is not credited14 Davis testified that he found a copy of G.C. it on a foreman's deskand made a copy of it for use with his petition. There is no evidence thatRespondent encouraged, caused, or knew in advance about any of thethree petitions, hence this part of Davis' testimony is credited.tional Union, on behalf of its Local Union #318,wishes to amend our Agreement which is scheduledto expire October 31, 1980.Kindly contact International Representative,Richard T. Warner, 2010 W. Lincoln Avenue, SuiteA-7, Anaheim, California, 92801, phone (714) 635-6380, to establish a mutually satisfactory date tobegin negotiations.Very truly yours,Eugene B. GreenExec. Ass't to the PresidentRoss replied to the Union's letter on August 27, 1980:Dear Mr. Green:On behalf of our client, Hemet Casting Company,your letter of August 19, 1980 to Mr. Jack Tange-man, President of the Company, was forwarded tome for response.In response to your request to commence negoti-ations, we must inform you that we have been ad-vised by Region 21 of the National Labor RelationsBoard of the filing of an RD Petition on August 19,1980 and a pending election with regard to the sub-ject bargaining unit.In view of this development, our client has a seri-ous and good faith doubt as to your Union's major-ity representation status. As such, we believe that itwould be both inappropriate and improper to initi-ate collective bargaining negotiations until thematter of majority representation is determined bythe pending election.Sometime after August 27, 1980, on a date and undercircumstances not explained at the hearing the Unionlearned of the intended dismissal by the Board of Davis'petition and replied to Tangeman on October 21, 1980:Dear Mr. Tangeman:Attached, you will find a copy of a letter, fromEugene B. Green, Executive Assistant to the Presi-dent, Aluminum Workers International Union,dated August 19, 1980.Due to the recent ruling of the National LaborRelations Board, we are again, in accordance withArticle XVII, Term of Agreement, of our presentLabor Agreement, notifying you that the AluminumWorkers International Union, on behalf of its LocalUnion #318, wishes to amend our Agreement.Again, kindly contact International Representa-tive, Richard T. Warner, 2010 West LincolnAvenue, Suite A-7, Anaheim, California, 92802,phone (714) 635-6368, to establish a mutually satis-factory date to begin negotiations.Very truly yours,Richard T. Warner, TrusteeAluminum Workers InternationalUnion, Local #318On October 31, 1980, Ross replied to the Union:439 DECISIONS OF NATIONAL LABOR RELATIONS BOARI)Dear Mr. Warner:Your letter dated October 21, 1980, to our client,Mr. Jack Tangeman, President of Hemet CastingCompany, has been forwarded to me for response.While we are well aware of the National LaborRelations Board's recent determination, until thismatter has been properly adjudicated, we mustinform you that we currently have in our possessionconvincing and objective evidence that your Unionno longer represents a majority of Hemet Castingemployees. Accordingly and because of your lackof majority representation status, we must rejectyour request to commence negotiations.Respondent acknowledges that it withdrew recogni-tion of the Union, and has refused to bargain with theUnion.On November 6, 1980, Tangeman issued a memoran-dum'5to all of Respondent's bargaining unit employeesadvising them that Respondent no longer recognized theUnion as the employees' bargaining representative andthat the benefits described in the employees' handbook,and already extended to nonbargaining unit employees,'"would be given to unit employees effective November10, 1980. The benefits were given to unit employees asplanned.B. Contentions of the PartiesThe General Counsel contends that Respondent devel-oped a scheme to rid itself of the Union and that thescheme included the following components: (1) Prepare anew fringe benefits program to cover Respondent's non-bargaining unit employees; (2) implement the new pro-gram, and limit it to nonbargaining unit employees; (3)delay the implementation until time to bargain with theUnion for a new contract; (4) see that bargaining unitemployees learn of the program for nonunit bargainingemployees; (5) mislead unit employees relative to, orwithhold from bargaining unit employees, the knowledgethat those employees, through their union, could bargainfor the benefits received by nonbargaining employees; (6)see that a decertification petition was filed by bargainingunit employees; (7) refuse to bargain with, or recognize,the Union on the ground that the Union no longer repre-sented Respondent's unit employees; and (8) extend thebenefits program to all of Respondent's employees. Eachof these contentions is discussed below, seriatim.Respondent contends that no such scheme was con-cocted; that its benefits program was developed forsound business reasons; that the program was implement-ed for nonbargaining unit employees at the earliest feasi-ble time; that there was no relationship between thebenefits program and expiration of the bargaining agree-ment; that Respondent did not mislead, or withhold in-formation from, any employees; that Respondent hadnothing to do with any decertification petition; that Re-spondent refused to bargain with, or recognize, the'5 G.C. Exh. 12.'i The benefits were given to Respondent's nonbargaining unit em-ployees and to all employees of Hemet Steel Casting and QTL in July1980.Union because of a good-faith and reasonable doubt,based upon objective considerations, that the Union stillrepresented the unit employees.The General Counsel contends, and Respondentdenies, that enroute to the last act of its scheme Re-spondent committed violations of Section 8(a)(l) of theAct.C. Alleged InterrogationParagraph 15 of the complaint alleges that, on orabout August 4, 1980, Pellerin interrogated employeesconcerning their membership, sympathies, and activities.This allegation refers to a conversation on or aboutAugust 4, 1980, 7 between Pellerin and ConstanceCurtis, the Union's steward and an employee of Re-spondent. Curtis testified that Pellerin called her into hisoffice and commenced the conversation by telling herabout the demotion of employee Salvador Felix from su-pervisor to leadman.'8Curtis testified that Pellerin thenasked her whether, if Tangeman offered the employees aretirement plan, she still would be interested in a union,to which she replied she would have to see it to believeit. Curtis testified that Pellerin then said something aboutRespondent offering benefits, and he could not believeshe had not heard rumors to that effect. i9 Curtis testifiedthat Pellerin took a book from his desk that Respondentwas using to prepare benefits to be offered to employees,and discussed those benefits with her. She told PellerinRespondent's timing was perfect, since the bargainingagreement would expire in October, and Pellerin repliedthat Respondent had been working on the benefits morethan a year, and "it just happened to all come together atthis time." Curtis asked if that was the case, why did notRespondent offer the benefits to all employees and Pel-lerin replied that, if such an offer was made, Respondentwould have to notify the Union and negotiations wouldhave to be commenced earlier than planned. Curtis testi-fied that Pellerin then asked her "if them benefits did gointo effect, would I still be interested in the Union," andshe replied, "Yes."Curtis testified that she went into Pellerin's office ap-proximately August 18 because she had seen the decerti-fication petition, and had learned about the benefits pack-age that had been implemented for nonbargaining unitemployees. Curtis said she asked Pellerin why the decer-tification petition that was being circulated included thesame benefits package intended for foremen, that he re-minded her of their earlier conversation (the conversa-7 Curtis said she thought this conversation was in July, but she wasuncerlain. Counsel stipulated that the demotion was effected August 4.Curtis testified that Pellerin told her about the demotion after it occurred,hence, iit is found that the conversation between Curtis and Pellerin wason August 4, or soon thereafter.18 This demotion is not in issue. Pellerin credibly testified that he wasconcerned because Felix would be losing the benefits he recently re-ceived as a foreman Pellerin said Felix was present at the meeting withsupervisors on July 23 at which benefits were discussed.19 Curtis testified that she had heard no such rumors at the time of theconversation, but that testimony does not square with the General Coun-sel's contention that the summary of benefits was being circulated amongemployees as an attachment of the decertification petition Curtis testifiedthat she knew a petition was being circulated, that she had seen it, andthat she knew about the benefits summary at the same time440 HEMET CASTING COMPANYtion of August 4), and Pellerin replied that he had heardrumors about the petition and the benefits list. Curtisasked Pellerin why the benefits for nonbargaining unitemployees were not going to be made available to unitemployees, and Pellerin replied that Respondent couldnot unilaterally do that because benefits for unit employ-ees would have to be negotiated with the Union.Pellerin testified relative to his conversation withCurtis on August 4, and denied that he asked Curtiswhether, if Tangeman offered employees a retirementplan, she still would be interested in a union. Pellerinstated that, when he told Curtis about his concern thatFelix might complain about losing benefits upon demo-tion, Curtis asked what benefits he was talking about,whereupon Pellerin took a book from his desk and dis-cussed with Curtis the various benefits Felix had been re-ceiving as a foreman under the then recently institutedprogram for nonbargaining unit employees.D. DiscussionIt is noted at the outset that (1) the record does notshow an antiunion bias on the part of Respondent; (2)this alleged interrogation is isolated in nature and there isno evidence that Respondent generally engaged in a pat-tern of interrogating or otherwise harassing or coercingemployees; (3) Pellerin's alleged interrogation was cryp-tic and ambiguous.Curtis worked closely with Pellerin in her position asunion steward and she and Pellerin were on friendlyterms. The two frequently discussed matters of mutualinterest, including employee benefits, and they met regu-larly on a monthly basis to discuss work matters. Theirtwo versions of the conversation of August 4 are notgreatly different, beyond Pellerin's denial that he askedCurtis if she still would be interested in a union if Re-spondent gave unit employees a retirement program.Curtis' memory did not seem entirely clear and Peller-in's alleged inquiry is subject to more than one interpre-tation. In view of their history of a close working rela-tionship, and Curtis' position with the Union, it seemsunlikely that Pellerin would consider Curtis a possibleturncoat, either personally or as a company advocatewithin the bargaining unit. Curtis appeared to be a sin-cere, honest witness, but in view of the circumstances,and Pellerin's denial, there is reasonable doubt that herrecall of the conversation, which occurred approximatelya year ago and which was but one of many conversa-tions she had with Pellerin, is reliable. It appears that theprincipal reason for Pellerin talking with Curtis in thefirst place, was Pellerin's concern about Felix's demo-tion. The two participants worked well together, fre-quently discussed a broad range of employee-employerrelationships, and were well aware of the work sympa-thies of each other. Curtis testified that when Pellerinmade his inquiry of her she replied that she still wouldbe interested in the Union. There is no evidence that Pel-lerin had any reason to believe that Curtis was a possibleunion defector. There is no evidence that Respondenthistorically has tried to get rid of the Union. There is noevidence that Curtis was apprehensive, fearful, or an-tagonistic toward Pellerin during the conversation or atany other time. In view of all the circumstances, Curtis'testimony relative to Pellerin's inquiry fairly cannot beused as the basis for finding a violation of the Act. Possi-bly Pellerin made some inquiry of Curtis relative to thebenefits, but finding a violation would require too muchspeculation concerning ambiguous testimony.The Board and several courts have considered state-ments and interrogations alleged to be coercive, and cer-tain factors have been developed as helpful in determin-ing the issue. Those factors are: (I) The history of em-ployer hostility and discrimination; (2) the nature of theinformation sought (e.g., was the interrogator seeking in-formation from which he could take action against indi-vidual employees?); (3) the identity of the questioner(i.e., what was his position in the Company); (4) theplace and method of interrogation (e.g., was the employ-ee called from work to the boss' office? Was there an at-mosphere of "unnatural formality"?); and (5) the truthful-ness of the reply (e.g., did the interrogation inspire fearleading to evasive answers?).20While the five listed fac-tors are not exclusive, and do not necessarily precludefinding a violation even though they are satisfied, theyare helpful in assessing the nature of the interrogation.When the factors are placed against the circumstances in-volved herein, it is readily apparent that the require-ments for finding a violation of the Act have not beenmet.1. Preparation of the benefits programThe fact that Pellerin, Tangeman, and Ross first beganthinking about, and working on, a new benefits programin late 1978 is not in serious dispute. All three individualscredibly testified relative to that fact, and all three credi-bly explained that the reason for the action was a desireto establish for all three Hemet Companies a uniformprogram of benefits that would be the equal of, or betterthan, the programs of their product competitors.Curtis,21 an employee of Respondent since 1972 and theUnion's shop steward since October 1977, testified that inlate 1979 or early 1980 she and Pellerin discussed thefact that there was a high employee turnover rate, andthat the employees needed higher pay and better bene-fits. Curtis further stated that Pellerin told her at thattime that he was working on recommendations to Re-spondent to alleviate the problems they were discussing.Finally, Curtis stated that many of the things they werediscussing ultimately appeared among the benefits givento nonbargaining unit employees in July 1980.Pellerin's memorandum of September 14, 1979, to Tan-geman clearly shows that he was making recommenda-tions for supervisory, as well as rank-and-file employees.There is nothing in the record to show, or indicate, thatPellerin intended to read the Union out of the act. Histestimony, supported by that of Ross and Tangeman,makes it clear that his recommendations were general20 N.L.R.B v. Midwest Hanger Co. and Liberty Engineering Corp. 474F 2d 1155 (8th Cir 1973), cert denied 414 U.S 823 .VL.R.B v RItchieManufacturing Company. 354 F.2d 90 (81h Cir 1965); NL. RB. ,. Camco.Incorporated, 340 F 2d 803 (5th Cir 1965), cert denied 382 U.S. 92b,Bonnie Bourne. .4n Individual d//la Bourne Co. o\ f. IR B., 32 F 2d 47(2d Cir 1964)21 Curtis v.as on a first-name. amicable hasis with 'bolh Pellerin andTangeman441 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand tentative, and were made, internally and administra-tively, solely for business reasons. It is clear that he wasconcerned primarily with employee relations at that timeand that he was not addressing the separate matter of ne-gotiating any changes with the Union. In support ofthese conclusions, Curtis testified that, in a conversationwith Pellerin in late August 1980, Pellerin told her thatRespondent could not, unilaterally, initiate any benefitschanges; that any changes would have to be negotiatedwith the Union. That testimony of Curtis further is sup-ported by the testimony of Ross, who credibly testifiedthat, throughout meetings in 1979 relative to the benefits,the probability of collective bargaining relative to thebenefits was discussed, and that Respondent was awarethat it had an obligation to deal with the benefitsthrough the collective-bargaining process.The record is quite clear, and it is found, that thebenefits involved herein were conceived and developedsolely for valid business reasons, unrelated to any unionconsiderations. It is further found that, as of the time thebenefits were developed and prior to their announcementto employees, the benefits were an internal product ofPellerin, Ross, and Tangeman, and that they were notconceived, or related to, any scheme to get rid of theUnion.2. Implementation of benefits for nonbargaining unitemployeesThe facts that the benefits were given to Respondent'snonbargaining unit employees in July 1980, and that thesame benefits were given to all employees of HemetSteel Casting and QTL approximately at the same time,are not in dispute. The legal dispute relative to initiationof those benefits is discussed in section 4, infra.3. Implementation of the benefits for bargaining unitemployeesThe date of implementation for unit employees, No-vember 10, 1980, is not in dispute.The General Counsel contends that the date of imple-mentation was delayed in order to permit other compo-nents of Respondent's scheme to unfold.The fact that when Ross met with Pellerin and Tange-man in December 1979 it was planned to implement thebenefits program in February 1980 is not in dispute.However, the General Counsel argues that implementa-tion intentionally was delayed. In support of that conten-tion, the General Counsel argues that there was no realreason for the delay, and further, that printing and distri-bution of employee handbooks22was delayed in order toachieve maximum effect on employees, and in anticipa-tion of employees signing a decertification petition. TheGeneral Counsel considers significant the fact that Re-spondent had only 250 employees, yet ordered 500 hand-books printed.Those arguments by the General Counsel are not per-suasive. Tangeman testified at length, and credibly aboutthe causes of delay, and his testimony credibly was cor-roborated by Ross. Those causes were the pressures ofbusiness, Tangeman's illness, and other matters unrelated22 The handbooks included the benefits program.to the handbooks. Tangeman made it clear that, impor-tant as the benefits were, other matters were more press-ing. Further, Respondent and its employees were not theonly ones involved-Hemet Steel Casting and QTL alsohad to be considered. It is found that Respondent did notintentionally delay through procrastination or use of ex-cuses implementation of benefits for unit employees. Sofar as the handbooks are concerned, Ross credibly ex-plained that the delay was caused by errors in the firstprinting, correction of errors, and the necessity of havinga translated version (Spanish) prepared. The GeneralCounsel's argument concerning the number of handbooksis without merit. It is common knowledge that thenumber of handbooks for employees must be substantial-ly greater than the number of employees, in order totake into account the turnover of employees, loss ofcopies, possible increase of personnel, quantity costs ofprinting, and other factors.It is found that there was no intentional delay in thedistribution of employee handbooks; that handbookswere not printed in advance for unit employees; and thatthe handbooks were not a part of any scheme on the partof Respondent to undermine the Union.4. Bargaining unit employees' knowledge of thebenefits programIn order for the alleged scheme to be successful, itwould be necessary for Respondent to see that unit em-ployees knew about benefits given, or to be given, tononunit employees. A principal matter for considerationrelative to this point is whether or not Respondent tookit upon itself to see that unit employees had such knowl-edge. The fact that they and the Union knew of thebenefits is not in dispute. Curtis knew as early as late1979 or early 1980 that Respondent was considering animproved benefits program for all nonunit employees.Several witnesses credibly testified that unit employeesgenerally knew after July 22 and 23 that benefits hadbeen given to nonunit employees. Curtis and Pellerin dis-cussed in detail on August 4, 1980, the benefits given tononunit employees. Davis attached a copy of the benefitssummary (G.C. Exh. II) to his (third) decertification pe-tition, and employees discussed among themselves,during circulation of both the second and third petitions,the benefits given to nonunit employees.23The third pe-tition was Davis' project, as discussed above. Davis wasa unit employee, not a supervisor. There is no evidence,or even suspicion, that Respondent suggested or request-ed that Davis talk with employees about the benefits pro-gram or attach a copy of the benefits summary to the pe-tition. Although Davis testified that the benefits sum-mary was "attached" to his petition, he circulated the pe-tition by means of a clipboard, and there is no evidencethat, when the petition was placed on Pellerin's desk, thesummary was attached to it.There is no evidence that Respondent at any time toldunit employees that only nonunit employees would re-ceive benefits. Tangeman announced the benefits to su-pervisors on July 22 and 23 and supervisors thereafter21: This mailter further is discussed below442 HEMET CASTING COMPANYadvised only nonunit employees at all three Hemet Com-panies.The General Counsel acknowledges that Respondentdid not violate Section 8(a)(3) of the Act by its grant ofbenefits in July, but contends that Section 8(a)(l) wasviolated because Respondent "specifically excluded em-ployees who were represented by the Union because theywere represented by the Union." That conclusion is notsupported by the record. It is clear that the benefits wereexcluded to nonunit employees for sound and lawfulbusiness reasons, and that Respondent left open the possi-bility of negotiating with the Union relative to extendingthe benefits to unit employees. That specific matter wasdiscussed by Pellerin and Curtis as early as late 1979 orearly 1980, and again on August 4, 1980.24 Curtis was anagent of the Union,25thus, her knowledge of the benefitswas the Union's knowledge. However, the Union neverrequested that Respondent bargain with it concerning thegrant of benefits to nonunit employees, although as notedabove, the Union requested, on August 19, that Respond-ent meet with it to amend the existing agreement.26The General Counsel argues that B. F. Goodrich Com-pany27stands for the proposition that "it is well settledthat employee participation plans which have the effectof excluding employees because they are union membersare inherently discriminatory." It may well be that theplan involved in Goodrich violated Section 8(a)(l) of theAct, but that case does not say that any grant of benefitsexclusively to nonunit employees is a violation of theAct. After finding that Respondent did not violate Sec-tion 8(a)(3) of the Act, the Board stated in Goodrich:As found by the Trial Examiner, the Union did notwaive its right to be consulted about the institutionof this type of benefit during the parties' negotiationof the existing collective-bargaining agreement. Bythereafter instituting the plan for its unorganizedemployees while unlawfully refusing to bargainwith the Union as the statutoty representative of itswarehouse employees, Respondent deprived thelatter employees of their right to bargain collective-ly with respect to obtaining this additional benefit.As such conduct interferes with, restrains, and co-erces the unit employees in the exercise of theirright to bargain collectively through representativesof their own choosing, we conclude that Respond-ent thereby further violated Section 8(a)(1).28In Empire Pacific Industries, Inc.,29the Board made itclear that not all grants of benefits are unlawful. TheBoard there quoted from Shell Oil Company:30Absent an unlawful motive, an employer is privilegedto give wage increases to his unorganized employ-ees, at a time when his other employees are seekingto bargain collectively through a statutory repre-24 This date is prior to Davis' circulation of his decertification petition25 This point is not in dispute26 This matter is discussed Infra27 195 NLRB 914 (1972)28 195 NLRB at 915.29 257 NLRB 1425 (t981).30 77 NL.RB 1306. 1310 (19481sentative. Likewise, an employer is under no obliga-tion under the Act to make such wage increases ap-plicable to union members, in the face of collectivebargaining negotiations on their behalf involvingmuch higher stakes....As pointed out above, the Union was fully aware of Re-spondent's intention to give benefits to its nonunit em-ployees and of Respondent's later grant of those benefits,yet the Union never requested that Respondent bargainwith it concerning extending those benefits to unit em-ployees. Respondent on at least three occasions discussedthe benefits with Curtis and acknowledged its duty tobargain with the Union if benefits were to be extended tounit employees. The General Counsel did not allege inthe complaint a violation of the Act in Respondent'sgrant of benefits to nonunit employees, and there is nobasis after the hearing on which to find such a violation.5. Respondent's alleged duty to inform unitemployees of their bargaining rightsThe General Counsel contends that Respondent had aduty to inform unit employees that, through their union,they could bargain for the benefits received by nonunitemployees and that Respondent misled the unit employ-ees and failed to keep them properly informed relative tothe benefits.As previously discussed, and contrary to the GeneralCounsel's conclusions set forth in his brief, Respondentmade no announcement to unit employees concerningthe benefits given to nonunit employees and further, Re-spondent did not, so far as the record shows, participatein, encourage, or condone circulation among employeesof the benefits summary.Respondent did not, by granting benefits to nonunitemployees, violate the Act. The Union was aware, atleast a week before Davis circulated his petition, thatbenefits had been granted to nonunit employees, andCurtis had seen General Counsel Exhibit II11, showingwhat those benefits were. Most unit employees, if notnearly all of them, had known for an even longer periodof time what the benefits were since they had seen Gen-eral Counsel Exhibit I1.There is no evidence that Respondent misled any em-ployee, nor is there any evidence that Respondent inten-tionally withheld any information from employees enti-tled to receive information.Under such circumstances, it was the Union's responsi-bility to request that Respondent bargain with it, relativeto benefits given to nonunit employees. That the Unionfailed to do. It was not Respondent's duty to inform unitemployees, or their union, that they could bargain forthe benefits. As stated by the Board in City Hospital ofEast Liverpool, Ohio:"' tEstablished Board precedent requires a union thathas notice of an employer's change in a term orcondition of employment to timely request bargain-ing in order to preserve its right to bargain on that:" 234 Nl.RB 58 (1978)443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubject. In American Buslines, supra, 164 NLRB at1055, the Board stated:[T]he statute does not compel him [the Employer]to seek out his employees or request their participa-tion in negotations for purposes of collective bar-gaining ... .To put the employer in default herethe employees must at least have signified to re-spondent their desire to negotiate. [N.L.R.B. v. Co-lumbian Enameling & Stamping Co., 306 U.S. 292,297 (1939).]6. The decertification petitionsThe General Counsel argues that the decertificationpetitions were tainted. However, the record does notsupport that argument.So far as the first petition (McClure-Sachak) is con-cerned, there is no suspicion, much less evidence, oftaint. McClure did not testify, but Sachak did, and shewas a credible witness. There is nothing in the record toindicate that Respondent encouraged, knew about, orwas concerned with this petition. It is clear that manyemployees no longer wanted to be represented by theUnion, since a rival organization, National IndustrialUnion, claimed as early as April 1980, and probably ear-lier, that it represented Respondent's employees. Sachakmade it quite clear that she no longer wanted the Unionto represent her and she credibly testified that other em-ployees felt the same way.So far as the second petition (McClure-Santana) isconcerned, it is apparent that it was a continuation of thefirst abortive effort of McClure and Sachak. It is clearfrom the testimony of Sachak and unit employees TinaCarpentier and Santana that those employees did notwant the Union to represent them, and that preparationof the petition was the idea of McClure, Santana,Sachak, and other employees. More than half of the unitemployees signed the petition and there is nothing toshow that they were coerced into signing. The GeneralCounsel argues that the benefits summary (G.C. Exh. 1)was attached to or accompanied the petition, but therecord does not support that contention. There is no evi-dence that Respondent gave the summary to any unitemployee or otherwise made it available to any employ-ee. Sachak credibly testified that she first saw the sum-mary when she found a copy of it on the bathroomfloor, after she already had started circulating the peti-tion. She said she had a copy of the summary and re-ferred to it at times while talking with employees, butthat most of the employees already had seen it. She saidthe summary never was attached to the petition and shecredibly testified that she did not tell employees that ifthey signed the petition they would receive the benefitsoutlined on General Counsel's Exhibit 11. Sachak didtestify, however, that one of the reasons she became in-volved in the second petition was that she had seen acopy of General Counsel's Exhibit 11 in addition towanting to get the Union out of the plant. Carpentier tes-tified much the same and stated that the benefits hadnothing to do with her participation in the petition andthat she only wanted to get rid of the Union. Santanaalso testified to the same effect and stated that, althoughsome employees whose signatures he solicited asked,"What did the Company have to offer themselves," he"really couldn't answer their questions." Santana said theonly thing he told employees concerning benefits wassomething relating to a dental plan that an employee inQTL had told him about. Santana credibly testified thathe had not seen the benefits summary when he startedcirculating the petition and that he never told employeesthey would receive benefits if they signed the petition.Davis credibly testified that he participated in signingand urging other employees to sign the petition after hewas solicited to do so by McClure and Santana. Daviscredibly testified that the benefits summary was not at-tached to, or circulated with, the petition, and that hedid not see the summary while the petition was beingcirculated. There is no evidence that Respondent sug-gested, encouraged, condoned, or participated in thesecond petition.It is clear that the third petition (Davis) is a continu-ation of the efforts embodied in the two earlier petitions.So far as the record shows, the only reason the NationalLabor Relations Board rejected the second petition wasthe fact that it was not dated. Davis was told by Santanaand McClure what the problem was and he was carefulto see that all signers dated their signatures. There is noindication that, by the time the third petition waslaunched, the employees who initially had sought to de-certify the Union had changed their minds. The fact that131 of approximately 200 employees signed the petitionindicates a strong and pervasive desire of employees todecertify the Union.32Tangeman credibly testified that,prior to receiving a copy of the petition from the Boardsoon after August 19, 1980, he did not know about, norhad he heard any rumors of, the circulation of the peti-tion.33There is no evidence that Respondent suggested,encouraged, condoned, or participated in the third peti-tion. There is nothing in the record, however remote, tosuggest or show that there was any collusion betweenRespondent and the drafters of the two earlier peti-tions-McClure, Santana, and Sachak. The fact, which isnot in dispute, that the benefits summary was attached atleast some of the time to the third petition is not, absentother proof, evidence that Respondent participated in orencouraged preparation of circulation of the petition.Davis testified that he found a copy of the benefits sum-mary on a foreman's desk and, of his own volition, usedit with the petition. Since there is no evidence or testi-mony to the contrary, and since Davis' testimony is con-sistent with the record relating to the third petition,s2 Carpentier was a convincing and apparently a completely truthfulwitness Carpentier testified that she was aware of the benefits to begiven to nonbargaining unit employees, but that when she signed the pe-tition, she did so solely because she wanted to get rid of the Union, andthat she signed before she knew about those benefits She said she re-ceived a copy of the benefits summary front a fellow employee, BlancaOrtiz, after she signed and that she never was told she would receivebenefits if she signed She stated that, so far as she was concerned, thebenefits had nothing tio do with the petition.:1" Pellerin knew about the petition soon after it was signed by employ-ees. but there is noi evidence that he discussed the petition with range-man prior to Tangeman's receipt of notice from the Board Curtis testi-ftied that she talked with Tangeman about the first petition being circulat-ed, but not about the second oine444 HFMET CASTING COMPANYDavis' testimony on this point is credited. The fact thatRespondent had given the benefits listed on the summaryto nonunit employees was known by many, and possiblymost, of the unit employees. Davis was a unit employee,and not a supervisor, thus any representation he made toemployees was not attributable to Respondent. In anyevent, there is no evidence or testimony showing thatany employee was talked into signing the petition inorder to gain benefits-Sachak and other witnesses madeit clear that their principal concern was to get rid of theUnion. An earlier attempt to get another union in al-ready had failed. The principal reed relied upon by theGeneral Counsel relative to this point is the relationshipbetween Davis and Pellerin. Davis has known Pellerinapproximately 20 years and Pellerin was instrumental inobtaining employment of Davis at Respondent's plant(February 1980) and at Davis' present employer, Bourne(June 1981). The General Counsel attempted to establishthat Davis somehow was rewarded by way of extra payor job title while he was employed by Respondent, butthat attempt bore no fruit. Davis testified that neitherPellerin nor any other supervisor ever told him to circu-late or file a petition or to become involved in one.Davis acknowledged that he was not a union memberand did not like the Union and that he had communicat-ed that fact to Pellerin on several occasions. Davis fur-ther stated that he laid copies of the second and third pe-titions on Pellerin's desk, but he never discussed thosepetitions with Pellerin. As noted above, this latter state-ment seems unlikely but, in any event, there is no evi-dence that Pellerin's friendship with Davis had anythingto do with circulation of the third petition. That petitionhad the active support of most unit employees, and ithad been preceded by three other attempts to get rid ofthe Union-one invitation to an outside union, and twoother petitions, neither of which was initiated by Davis.It may well be that Davis wanted the Union out and thathis thoughts were shared by Pellerin, but those facts donot provide a basis for finding that Pellerin had anythingto do with the petition Davis started. So far as the bene-fits summary is concerned, Davis acknowledged that heused that document during his petition campaign, butcredibly explained:Q. Did you ever tell an employee that they'd getthose benefits in order to get them to sign the peti-tion?A. No, sir.Q. What did you tell them?A. I just said that a nonbargaining unit had re-ceived these. If we did not have the union as a thirdperson, maybe we could speak for ourself and askfor these items. No guarantee we would get them.Q. Is that what you told all the people that youcirculated the petition for?A. That is correct.The fact that Respondent was not involved in the peti-tions is strengthened by the testimony of Curtis, who tes-tified that she talked with Pellerin in July 1980 about thedemotion of an employee (discussed infra), and alsoabout the benefits given to nonunit employees (also dis-cussed infra). She said she again talked with Pellerin ap-proximately August 18, because she was angry about adecertification petition being circulated, and "then Ifound out that they [employees in department 20] werepassing around a benefit package that he fPellerin] hadalready told me the month before and it upset me." Shesaid Pellerin replied, "he had heard rumors to the effectbut that's all he knows." Curtis further testified that shetalked with Tangeman after she heard a rumor concern-ing the second petition:A. Well we talked about the progress of theplant, why the lunch room-one thing wasn't donebecause of other pressing things. And then I didbring up the subject of hearing a rumor of the peti-tion.Q. Did you tell him what kind of petition?A. Yes. I told him they had a petition out thatwas trying to get rid of the Union and I-thereason I brought it up to him was because I heardArt Stockdale-somebody-he's employed out ofthe Company-who was trying to push it on nights.I had some night people come and tell me. And Itold him about that and he just couldn't believe it.He was surprised.It is found that all three of the union decertificationpetitions solely were the idea and product of Respond-ent's employees, free of taint by any of Respondent's ac-tions. It is further found that the proposed benefits sum-mary never was given or distributed to or used by Re-spondent in an effort to undermine the union loyalty ofRespondent's unit employees.7. Refusal to bargain with or recognize the UnionThe fact the Respondent refused to bargain with theUnion, expressed in a letter from Ross to the Union onAugust 27 is not in dispute. The refusal was reiterated inRoss' letter to the Union on October 31. The reason forthe refusal also is not in dispute-it was Respondent'sstated belief that the Union did not, at the time of therefusal, represent a majority of Respondent's unit em-ployees.Although the parties agree that Respondent refused torecognize the Union as representative of the unit em-ployees, they do not agree upon the date of that refusal.At no time did Respondent specifically state its refusal torecognize the Union and the parties argue the possibilityof several dates. However, Respondent did not argue, atthe hearing or in its brief, that the withdrawal of recog-nition was beyond the 10(b) period. Respondent arguesthat, in effect, its letter to the Union, dated October 31,1980, was a withdrawal of recognition because the con-tract expired that day. Counsel for the General Counselstates in his brief, at page 26, that a grievance of an em-ployee (discussed infra) was filed on October 29, 1980,"two months after Respondent withdrew recognition andfirst refused to bargain with the Union." Clearly bothsides recognized, and the record supports their conclu-sion, that Respondent withdrew recognition of the UnionAugust 27, 1980, reiterated that withdrawal on October445 DECISIONS OF NATIONAL LABOR RELATIONS BOARD31, 1980, and has continued to date to maintain that posi-tion. The 10(b) period is not an issue herein.:34So far as the refusal to bargain is concerned, the Gen-eral Counsel argues that Respondent failed to meet itsburden of rebutting the Union's post-contract, I-yearpresumption of majority status. The principal question iswhether or not Respondent legally could base its refusalto bargain with the Union, either upon its learning of thesecond and third petitions (as Ross testified), or upon itsreceipt of notification from the Board that the third peti-tion had been filed.An employer lawfully may refuse to bargain with aunion if it has a good-faith and reasonable doubt of theUnion's majority status and that doubt is supported byobjective considerations. A petition signed by a majorityof unit employees wherein they express their desires nolonger to be represented by the Union may, in the ab-sence of unfair labor practices on the part of the employ-er, support a good-faith withdrawal of the employer'srecognition of a union as the bargaining representative ofemployees.35It is noted, initially, that the cases cited by the GeneralCounsel for the proposition that an employer may notassert reasonable doubt of a union's majority status whenthe employer has engaged in unfair labor practices tend-ing to dissipate the union's majority status, are not appli-cable herein. As discussed above, so far as the recordshows Respondent did not concoct and carry out ascheme to rid itself of the Union or engage in interroga-tion of employees, or otherwise attempt to underminethe Union's status. Respondent's actions were limited toassuming that the Union had lost its majority status, torefusing to bargain thereafter with the Union, and to im-plementing benefits for unit employees on a unilateralbasis after it learned of employees signing the second andthird petitions.It is further noted that Respondent does not rely uponthe filing of a decertification petition with the Board tosupport its contention that the Union no longer repre-sented the unit employees. Respondent contends that itknew from the time it received copies of the second andthird decertification petitions that more than 50 percentof its employees did not want to be represented by theUnion. Respondent did not, in its two letters to theUnion, dated August 27 and October 31, state thenumber of signatures on the petition,36but that fact isimmaterial.37The General Counsel argues that Respond-ent did not sustain its burden of proving that the signa-tures all were valid, but that burden prima facie was metby the testimony of Davis, Pellerin, Sachak, Ross, Car-pentier, and Santana. The burden then passed to the'4 The General Counsel first alleged Respondent's withdrawal of re-cognitition of the Union, during the hearing herein. The General Counselalleged the date was July 16, 1981. In fixing that date, the General Coun-sel relied upon Respondent's amended answer dated July 16, 1981, whichchanged Respondent's original admission of the Union's representationstatus to a denial. Respondent's counsel stated that the original answerwas an inadvertent error.35 Carolina American Textiles, Inc., 219 NLRB 457 (1975); VernonManufacturing Company, and Spencer Industries, 219 NLRB 622 (1975).30 This number was considerably greater than the 30 percent requiredfor a decertification petition.37 Upper Mississippi Towing Corporation. et al., 246 NLRB 262 (1979).General Counsel, who disproved no signature. The sig-natures total well above 50 percent of Respondent's em-ployees.The General Counsel further argues that a grievancefiled by an employee on October 29, 1980, shows that"Respondent itself had misgivings about its good faithdoubt that the Union represented its employees," but thatconclusion is not supported by the record.Employee Yolanda Garcia filed the grievances, alleg-ing that several employees "were being unnecessarilyharassed." On November 10, 1980, Pellerin wrote a letterto the Union relative to Garcia's grievance,38 stated thatRespondent did not believe there was merit to the griev-ance, and concluded:At an appropriate and acceptable time, the Compa-ny will finish our investigation of these alleged in-humane Acts and treatment toward Company Em-ployees and report back to the Union as to the va-lidity of this Grievance.On February 2, 1981, Pellerin wrote to the Union:Dear Mr. Thompson:After more than 12 weeks, of concern and inves-tigation, brought about by a grievance, we (HemetCasting Co.) have found NO VALIDITY or EVI-DENCE that a foreman was treating employees inan unacceptable manner. My personal opinion aftercarefully reviewing all the facts, is that the overallproblem was that poor working habits and also atti-tudes of the employees involved. Therefore, my de-cision is there was no violation of the contract, andno futher action will be taken or considered.Pellerin testified that the grievance was denied becausehe did not believe the Union any longer represented theemployees, although neither of his letters to the Unionset forth that belief. Pellerin said his belief was supportedby the fact that the grievance was not complete and wasnot numbered as grievances customarily were when theUnion was involved. Pellerin futher testified that thegrievance of October 29 had its genesis in occurrencesthat started 4 or 5 months prior to that date, when theUnion represented the employees, and that he communi-cated with Curtis and the Union about the grivance as acourtesy and because of his excellent working relation-ship with Curtis.39Pellerin testified that he believed,when he communicated with Curtis and other union rep-resentatives relative to the grievance, that the Union nolonger represented the unit employees, but he acknowl-edged that he never made that statement to any unionrepresentative.Ross testified:If I recall correctly I did have a discussion withMr. Pellerin and I don't recall the exact time but itwas sometime after we had written to the Unionidentifying that we would no longer recognizethem. And Mr. Pellerin called and asked me wheth-38 G.C. Exh. 15-39 This working relationship is not in dispute.446 HEMET CASTING COMPANYer or not he needed to pursue grievances with theUnion.This, I believe, is a grievance that originally--it'smultipart grievance, but I think some of the ele-ments in it began around May or June of that year.Q. Is that 1980?A. That would have been 1980.And it was my recommendation to Larry Pellerinthat because the-in effect, the grievance had, ineffect, occurred or was initiated during that May-June period, that he had an obligation to answer thegrievance, even though we had, at that point intime, notified the Union that it would not be recog-nized.I might also say we recommended to Mr. Pellerinthat he deny the grievance on the basis of the infor-mation that he had provided me.Pellerin's explanation of the grievance, supported byRoss, was logical and consistent and is credited. It isfound that Respondent's handling of the grievance didnot reinstate Respondent's recognition of the Union orconstitute defacto recognition. This grievance is found tobe irrelevant to the issues.·It is found that Respondent did not unlawfully refuseto recognize or to bargain with the Union.8. Grant of benefits to Respondent's unit employeesThe fact that the benefits were given to unit employ-ees on November 10, 1980, on the same basis they previ-ously had been given to nonrepresented employees is notin dispute. Having lawfully withdrawn recognition of,and lawfully having refused to bargain with, the UnionRespondent was free to grant benefits to all its employ-ees on a unilateral basis.40CONC USIONS OF LAWI. Hemet Casting Company is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. Aluminum Workers International Union, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.3. Respondent did not, as alleged, violate Section8(a)(1) and (5) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record in this case, and pursu-ant to Section 10(c) of the Act, I hereby issues the fol-lowing recommended:ORDER4'The complaint is dismissed in its entirety.n LUpper Miissiippi Towing Corp. tupra; North .lmerwan .UfanufacturingCo. 224 NLRB 1252 (1976)4 In the evenl no exceptioin are filed as provided by Sec. 10246 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provtdedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome ils findings. conclusions, and Order, and all objections theretoshall be deemed swaived for all purposes447